Exhibit ENGLISH TRANSLATION FOR INFORMATION PURPOSES ONLY SETTLEMENT AGREEMENT BETWEEN THE UNDERSIGNED Autoliv France,société en nom collectif with a share capital of 26,455,000 euros, the registered office of which is located 2 rue Villaret de Joyeuse, 75017 Paris, registered with the Paris Companies Register under number , represented by Mr. Lars Sjöbring, in his capacity as General Counsel, duly empowered, Hereinafter referred to as "Autoliv France" AND: Autoliv, Inc,company organized under the laws of Delaware, the registered office of which is located World Trade Center, Klarabergsviadukten 70, Sec E, Box 70381, tockholm, Sweden, represented by Mr. Lars Sjöbring, in his capacity as General Counsel, Hereinafter referred to as "Autoliv Inc", OF THE FIRST PART AND: Mr. Benoît Marsaud, residing at [xxx], a French national, registered with the social security bodies under number [xxx], Hereinafter referred to as "Mr.
